Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 11/30/2020.
Claims 21-40 are pending for this examination.
Claims 21 and 35 were amended.
Claims 1-20 were cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 11/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,346,226 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.  

The following is a statement of reasons for the indication of allowable subject matter:
Prior art teaches systems and methods for synchronizing clocks or performing clock drift compensation / clock skew compensation for data packets between transmitted from one device to another such that the clock would be normalized / synchronized, however, the prior art does not fairly teach or suggest, individually or in combination, a system / user equipment system and 



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kates et al. (US 2004/0268172) teaches a system and method in a multiprocessor system where each processor has its own independent clock to apply a compensation value unique to each individual processor that would synchronize the clocks to a normalized clock, which can then be used to schedule processing of threads in the multiprocessor.
Murphy et al. (US 2010/0027729) teaches a system and method for communicating between user equipment devices across a wireless network wherein transceivers can synchronize variable clock source to receive data streams from other circuits according to the variable clock source.
Morris et al. (US 2005/0033947) teaches a multiprocessor system with local clocks for each processor, wherein the processors synchronize clocks by using time stamps including a request time stamp and a response time stamp and calculating the clock adjustments needed based on the time stamps to synchronize the local clocks.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183